 LABORERS'LOCAL UNIONNO. 264345Construction and General Laborers'Local Union No.264, affiliated with Laborers'International Unionof North America,AFL-CIO (Midwest Cabinet &Store Fixture Co.)and R.D. Waller and WilliamC. Burton.Case 17-CB-1 198June 11, 1974DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERSFANNING AND JENKINSOn February 25, 1974,Administrative Law JudgeJohn M.Dyer issued the attached Decision in thisproceeding.Thereafter,Respondent filed exceptionsand a supporting brief,and counsel for the GeneralCounsel filed an answering brief to Respondent'sexceptions and brief in support thereof.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattachedDecision in light of the exceptions andbriefs and has decided to affirm the rulings,findings,and conclusions of the Administrative Law Judgeand to adopt his recommended Order.ORDERPursuant to Section10(c) of the National LaborRelationsAct, as amended,theNational LaborRelations Board adopts asitsOrderthe recommend-ed Order of the AdministrativeLaw Judge andhereby orders that Respondent,Construction andGeneral Laborers'Local Union No. 264, affiliatedwith Laborers' InternationalUnion of North Ameri-ca,AFL-CIO, KansasCity,Missouri,itsofficers,agents,and representatives,shall take the action setforth in the said recommended Order.DECISIONSTATEMENTOF THE CASECenter project,had two stewards,Floyd McDaniel andGene Parrissee,and that Respondent violated Section8(b)(1)(A) and(2) by causing the Company to lay Wallerand Burton off on or about July 3.Respondent'sanswer admitted the service allegations,stated that it had no knowledge of the commerceallegations,admitted that the two individuals were jobstewards who had limited authority,and denied that it hadin any way violated the Act.At the hearing held December 11, in Kansas City,Kansas,allpartieswere afforded full opportunity toappear, to examine and cross-examine the witnesses, andto argue orally.General Counsel and Respondent havefiled briefs which have been carefully considered.In the main,the facts in this case are not controverted,but the parties draw different legal conclusions form thosefacts.During the trial of this matter Respondent took theposition that there was no jurisdictional dispute betweentwo local unions,that is Respondent and the Masons andPlastererTenders Union Local No.555 (herein calledLocal 555),which is also affiliated with the Laborers'InternationalUnion of North America, AFL-CIO, andboth are in the same local council.Itwas Respondent'sposition at the trial that Local 264 and Local 555 clearlyunderstood their separate areas of work in that Local 555worked with masons,bricklayers,and plasterers,whileRespondent worked with carpenters and that such divisionof jobs was agreed to by both.Respondent's position,which was expressed at the jobsite,was that this workbelonged to Local 264 and that they were protesting theCompany's assignment of that work to members of Local555 in an effort to keep the work strictly for members ofRespondent.In its brief,Respondent takes the position that there is ajurisdictional dispute and since there is, the Complaintmust be dismissed since the only proper way to bring sucha proceeding under Board law is through Section 10(k) orSection 8(b)(4)(D).Thus,there was no real litigation of the question of ajurisdictional dispute during the trial because Respondentclaimed that there was no jurisdictional dispute,and statedthat the facts so showed.Iam inclined to agree withRespondent's position at trial and will find in this decision,that there is no jurisdictional dispute and that Respon-dent's actions were violative of the Act.On the entire record in this case, including all theevidence received,Imake the following:JOHN M. DYER,Administrative Law Judge:The originalchargewas filed and served on July 17,1973,1 andamended on November 7, alleging that Construction andGeneral Laborers' Local Union No. 264,herein calledRespondent or Local 264, had violated Section 8(b)(2) and(1)(A) of the Act by causing Midwest Cabinet & StoreFixture Co.,herein called the Company,to discharge R.D.Waller and William C. Burton because of their lack ofmembership in Local 264.The Acting Regional Director ofRegion 17 issued a complaint against Respondent onNovember 9, alleging in addition to the standard serviceand commerce allegations,that Respondent,on the CrownFINDINGS OF FACT1.COMMERCEDATA AND CONCLUSIONS AND UNIONSTATUSMidwest Cabinet&Store Fixture Co. is a Missouricorporation engaged in the manufacture and installation ofstore fixtures and related items,with its plant and principalareaofbusiness located inKansas City,Missouri.Respondent, in a yearly period, performed work outside ofthe State of Missouri, valued in excess of $54,000 andannually received supplies and materials directly fromIUnless otherwise stated,alleventsherein took place during 1973.211NLRB No. 53 346DECISIONS OF NATIONAL LABOR RELATIONS BOARDoutside of the State valued in excess of $38,000, andreceived other supplies and materials which originatedfrom outside the State valued in excess of $13,000. Thesitusof the immediate dispute is the Crown Centercomplex (herein called Crown Center), which is a complexof hotel, office, and retail establishments in Kansas City,Missouri, the total value of which is in the neighborhood of$250million.Respondent's contract with the CrownCenterDevelopment Corporation for work to be per-formed ininstallingfixtures and some walls for eightcommercial establishments located inthe Crown Centerwas in the amount of $270,000.On the basis of these facts, I find that Midwest Cabinet& Store Fixture Co. is engaged in commerce within themeaning of Section 2(6) and (7) of the Act.Respondents admit, and I find, that Respondent, Local264, is a labor organization within the meaning of Section2(5) of the Act.II.THEUNFAIR LABOR PRACTICESA.Background and Undisputed FactsThe Company employs some five to seven carpenters inits insideshop who build the store fixtures which it laterinstalls.This inside group is represented by the Cabinet-makers'Local 1635 of the Carpenters' District Council andRespondenthas a collective-bargaining agreement withthatUnion. The Companyalso has anagreement withCarpenters' Local 61, which is also affiliated with theCarpenters' District Council, and employs members of thatLocalUnion for the installation and remodelling workwhich is done at the site of the installations. The Companyhas nothad any contracts with and does not regularlyemploy laborers who are members either of Respondent orLocal 555. According to the Company's President, Law-renceM.Haglund, the Company has hired laborers onoccasion for cleaningup or tearing down a wall, or startinga new wall when it is engagedin remodelling projects.After receiving notification that it had the contract forCrown Center, the Company began assembling materialsand building the fixtures it needed. It actually began workat the Crown Center site around June 27. Mr. Haglundtestifiedthat on June 29, he contactedthe business agentfor Local 555, asking that he refer Mr. Burton specificallyand oneother laborer to the Crown Center site to unload atruckload of sheetrock scheduled to be delivered onMonday, July 2.Because ofweather predictions of severethunderstormsin the area on that date, Mr. Haglund calledLocal 555 and rescheduled the two laborers for Tuesday,July 3,after reschedulingdelivery of the sheetrock for thatday.When Haglund arrived at the Crown Center site onTuesday, July 3, he saw the truck of sheetrock and noticedthat the truckdriver and helper had started to undo thestraps when Local 264 steward, McDaniel, talked to thetruckdriverand his helper and they stopped work.McDanielthen told Haglund that the men were notlaborers andcould not unload the material. Haglund toldMcDanielthat it did not make any difference to him sincehe had two laborers coming there to unload the truck.AfterHaglundfound Burton and Waller at the jobsite, hetold them to take a cart down and unload the truck at thestreetlevel and push the cart up the rampssince there wasno elevator service that day and the truck was too high todrive up the ramps. Burton and Waller proceeded to followhis directions, but after working some 10 to 15 minutesHaglund sawMcDaniel talk to them and they stoppedwork.McDaniel then came over to him and said thatBurton andWaller could not unload the truck becausethey did not belong to Local 264.Burton and Waller, despite being cancelled out onMonday, July 2, went to the jobsite in the hope ofgettingsome work but were unable to do so. While at the jobsitethey saw Local 264 steward, McDaniel, who asked them toshow him their union cards which they did, and he wrotetheir numbers down in his book. On the following morningwhen they again reported for work, Tuesday, July 3, theyagain sawMcDaniel, who again asked them for their cards,wrote the numbers down in his log book, wished them luckon the job, and walked off.After being instructed by Mr. Haglund to unload thetruck, they started doing so and had worked some 10 or 15minutes when McDaniel came up, again asked to see theircards, and then said they were from Local 555 and couldnot do that work, and stopped them from working.McDaniel called the other Local 264 union steward,Parrissee,and asked if that was not correct. Parrisseeagreed.McDaniel stated that this was Local 264s workand Burton and Waller would have to be members ofLocal 264 in order to do it. McDaniel told CompanyPresidentHaglund that Burton and Waller could notunload the truck of sheetrock because they did not belongto Local 264. Haglund stated that theywere all union men,belonged to the same Laborers' Council, and should beallowed to work. The parties then went to the constructionshack so that calls could be made to the various locals.McDaniel called Local 264 and after a conversationreported to Haglund that being under thesameDistrictCouncil made no difference, that the work was work forLocal 264 and men from Local 555 could not unloadsheetrock. Haglund then called Local 555, advised them ofwhat had occurred, and was told that there was anunderstanding between the Locals that would allow themen to go aheadand work. After Haglund reported this,McDaniel called Local 264 and reported back to Haglundthat there was no such understanding and that the onlyway the men could unload the sheetrock would be if theytransferred into Local 264.McDaniel talked to Burton and Waller, who did notindicate that they wanted totransferimmediately intoLocal 264, and McDaniel said they could not let them dothat kind of work. Burton protested that under the laws aman is entitledto work 7 days before he has to become aunion member but received no response. Mr. Haglund thentold Burton and Waller he would try to straighten it outbut to go down to his office and he would pay them thehalf day "show-up" time. Haglund told McDaniel he stillneeded the truck unloaded and McDaniel asked theconstruction foreman if he could spare two members ofLocal 264 to do so. The contractor agreed and twomembers ofLocal 264 unloaded the truck. LABORERS' LOCAL UNION NO. 264347B.Analysis and ConclusionsRespondent's brief states that there is no evidence of anyintent or request by Local 264 to have Burton and Wallerfired.Respondent points out that these two men couldhave transferred into Local 264 without cost, or fee, andthe procedure would have taken about 5 minutes. Howev-er, the testimony is clear as recited above, that Respondentwas taking the position that these two men could not workat that particular job on the jobsite without being membersof Local 264. Since Burton and Waller did not evidenceany intent of joining Local 264 or transferring to thatLocal, the position was one of a stalemate in that theCompany was not being allowed by Respondent to usethem unless they were members of Local 264. The onlything left for the Company to do at that point, since thetwo employees were unwilling to transfer, was to replacethem with Local 264 employees which Local 264 readilydid. Therefore, I conclude that there was a specific intentby Respondent to have Burton and Waller knocked off thejob if they did not join or transfer into Local 264. Theirdischarges were violative of Section 8(a)(3) of the Act sincethey were occasioned illegally because of nonmembershipin Local 264.As noted above, Respondent states for the first time inits brief that there is a viable jurisdictional dispute presentin this situation. Respondent's change of tactics in thisregard appear to stem from General Counsel's statementmade during the trial, that if there wasa bona fidejurisdictional dispute present, there would be no choiceunder the Board's rulings inJ.L.Allen Co., et al.,199NLRB 675, but to dismiss the present proceedings sinceunder the Board's ruling, where a viable jurisdictionaldisputeispresent, it would have to go through Section10(k), 8(b)(4)(D) proceedings.As noted above, it was Respondent's trial position thatthere was no jurisdictional dispute, that the two Unions,Local 264 and Local 555,were in agreementthat work thatlaborers did in regard to assisting carpenters was work thatwas performedby Local 264, whereas the work laborersdid in assisting brick masons, etc., was work for Local 555.There was testimony that another laborers' local handledthe heavy construction work associated with road work intheMissouri area but that in Kansas one local performs allthree jobs.Respondent introduced the joint agreement between theBuilders'Association of Kansas City, Missouri, and thethree laborers union in the Kansas City, Missouri, area, butit is clear that since the Company was not a subcontractoron the Crown Center project, it is not bound by thesubcontracting provisions in that contract. Even if theCompany were bound by such contract, which it is not,thiscontractprovides for settlement of jurisdictionaldisputes between unions affiliated with the Building andConstruction Trades Department and provides for no workstoppage because of any such dispute.Respondent representatives agreed that if an employeewas not a union member he would have 7 days withinwhich to join the Union after having been put to work by acompany. Asked if the person had been a member of someother union such as the Steamfitters, the answer was stillthe same, that he would have 7 days within which to joinRespondent. When queried as to why a person from Local555 would not be given 7 days within which to transfer toLocal 264, the answer was that the transfer does notinvolve as much. Asked whether the person would have tocease doing work, the answer was "You've got me on this. Idon't know whether he will stop, or not. I haven't had toplacemen on our work. I haven't been through thisprocedure of transfer too much." To another question ofwhether a member of another laborers' union would begiven 7 days to transfer into Local 264, the answer was "Idon't thinkhe is given7 days to transfer to the Union, buthe has the time that he would be before the board to get atransfer." On another query about the status of a memberof the Kansas local which does all three types of work, theanswer wasthat he would be able to work back and forthwith Local 264 or any of the other Missouri laborers'locals.Respondent also argues that this is a "work rights" caseand it has authority to take the action it did in order topreserve such a work right. Respondent's testimony wasthat some 90 to 95 percent of the work in the Kansas City,Missouri, area which is mainly construction work, isdivided in this manner. However, Respondent has notshown any pattern in regard to the work done bycompanies such as Midwest Cabinet. Respondent's pat-terns are those prevailing in the construction industrywhere for the most part the contract it has governs theconstructionwork in the Kansas City area. But thatcontract does not set forth such jurisdictional particulars.Not having found any jurisdictional dispute, I cannotaccord thisargumentany weight. Local 555, althoughassertedly, through Mr. Haglund's testimony stating that ithad an agreement regarding members working in this area,did not appear and has presented no agreement or claimthat it has any jurisdiction over this work.Respondent's final argument is that its action in causingthe interruptionwas minimaland could have no impact oncommerce.Respondent neglects to note that if theCompany had persisted and insisted on employing Wallerand Burton, and Respondent had then picketed the CrownCenter project, which was implicit in its statements, workcould have been halted on a $250 million construction sitewith tremendous impact on all of the goods flowing to thatproject which was then under construction and to thecontractors and subcontractors then at work. I find thatthe action of Respondent was not minimal orde minimus,and did affectcommerce.C.Duration of EmploymentOne of the questions raised was whether the job Burtonand Waller were reporting to would have lasted 1 day orlonger.The Company stated that the particular workwould have lasted 1 to 2 days but that if these men hadbeen given enough time to see whether they would workeffectively with the other employees, they would have beenextended on the job over the next several months when theCompany used laborers for a large amount of work.Respondent argues that this could only be a 1-day joband since the Company did not have an opportunity to seehow the two men worked or how they would have workedout with others, that if found guilty of violating the Act it 348DECISIONSOF NATIONALLABOR RELATIONS BOARDcan only be held for remedying the loss of 1 day's work. Ifind otherwise.The fact that these employees were not given sufficienttimetowork on the job so that the Company couldevaluate their performance is Respondent's fault since theCompany acceded to Respondent's demand. I cannot, asRespondent's position would have me do, state that thesetwo employees would not have been good employees whocould conceivably have worked a number of months onthis job.SinceRespondent caused the problem, it is up toRespondent to untangle it, and in this situation,that meansthat Respondent is responsible for the work these two mencould have received at this jobsite. I will therefore directthat the backpay period run from the date that they werelaid off, July 3, 1973, through a date to be determined oncompliance when Respondent ceased using laborers on theCrown Center project, absent Respondent's notifying theCompany it had no objection to their employment.In summary, I find that Respondent's action by its unionstewards in stopping employees Burton and Waller fromworking for the Company at the Crown Center projectviolated Section 8(b)(1)(A) and (2) of the Act.III.THE EFFECTOF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Respondent as set forth in section II,above, occurring in connection with the Employer'soperations described in section I, above, have a close,intimate, and substantial relationship to trade, traffic, andcommerce among the several States andtend to lead tolabor disputes burdening and obstructing commerce andthe free flow of commerce.IV.THE REMEDYHaving found that Respondent violated Section 8(b)(2)and 8(b)(1)(A) of the Act, I shall recommend thatRespondent cease and desist from causing or attempting tocause the Company not to employ William C. Burton andR. D. Waller because of their lack of membership in theRespondent.Respondent shall make William C. Burton and R. D.Waller whole by paying each of them a sum equal to whateach would have received as wages from July 3, 1973, untilhe is reinstated, or to that time when they would haveworked for the Company at the Crown Center project asstated above, less any net interim earnings. Backpay is tobe computed on a quarterly basis in the manner estab-lished by the Board inF.W.Woolworth Company,90NLRB 289, with interest at the rate of 6 percent per annumto be computed in the manner set forth inIsis Plumbing &Heating Co.,138 NLRB 716.Respondent shall also make William C. Burton and R.D. Waller whole by granting or providing for such benefits,privileges, or other protections or status, such as seniority,2 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions,and recommended Order herein shall, as provided in Sec.102.48 of the Rules and Regulations,be adopted by the Board and becomeits findings,conclusions,and Order, and all objections thereto shall bedeemed waived for all purposes.as they would have had and enjoyed if they had continuedto be employed by Midwest Cabinet & Store Fixture Co.On the basis of the foregoing findings and the recordherein, I make the following:CONCLUSIONS OF LAW1.Respondent is a labor organizationwithin themeaning of Section 2(5) of the Act.2.The Employeris an employer within the meaning ofSection 2(2) of the Act.3.The Employeris engaged in commercewithin themeaning of Section 2(6) and(7) of the Act.4.By causing and attempting to cause theCompany todiscriminate against employeesWilliam C.Burton and R.D. Waller in violation of Section 8(a)(3) of theAct and byrestraining or coercingemployeesin the exercise of rightsguaranteed in Section7 of the Act, Respondent hasengaged in and is engaging in unfair labor practices withinthemeaning of Section8(b)(1)(A) and 8(b)(2) of the Act.5.The aforesaidunfair labor practicesare unfair laborpracticesaffecting commercewithin themeaning ofSection 2(6) and (7) of the Act.RECOMMENDED ORDER2Upon the basis of the foregoing findings of fact andconclusions of law and the entire record in this case, Irecommend that Respondent, its officers, agents, andrepresentatives, shall:1.Cease and desist from in any manner causing orattempting to cause the Employer, Midwest Cabinet &Store Fixture Co., or any other employer, to discriminateagainstWilliam C. Burton and R. D. Waller in violation ofSection 8(a)(3) of the Act or restraining or coercing them inthe exercise of their rights guaranteed in Section 7 of theAct.2.Take the following affirmative action which isnecessary to effectuate the policies of the Act:(a)Notify Midwest Cabinet & Store Fixture Co. that ithas no objections to William C. Burton and R. D. Wallerbeing employed by it.(b)Make William C. Burton and R. D. Waller whole forthe losses they suffered because of Respondent's discrimi-nation against them in accordance with the recommenda-tions set forth in the section of this Decision entitled "TheRemedy."(c)Respondent is to post at its business office, unionhall, and any other place where it customarily posts noticestomembers, copies of the attached notice marked"Appendix." 3 Copies of the notice shall also be posted atthe Company's place of business, if the Company is willing,and at the Crown Center project if the company havingcontrol over that premises is willing. Notices on formsprovided by the Regional Director for Region 17, afterbeing signed by an authorized representative of theRespondent, shall be posted by the Respondent immedi-3In the event that the Board's Order is enforced by a Judgment of aUnited StatesCourt of Appeals,the words in the noticereading "Posted byOrder of the National Labor Relations Board"shall read "Posted Pursuantto a Judgment of the United States Court of Appeals Enforcing an Order ofthe National Labor Relations Board." LABORERS'LOCAL UNION NO.264349ately upon receipt thereof in the manner provided above.The notices are to be posted for 60 consecutive days inconspicuous places,including all places where notices tomembers are customarily posted,and reasonable stepsshall be taken by Respondent and by the others permittingposting to insure that the notices are not altered,defaced,or covered by any other material.(d)Notify the Regional Director for Region 17, inwriting, within 20 days from the receipt of this Decision,what steps have been taken to comply herewith.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentFollowing a trial in which the Union, Midwest Cabinet& Store Fixture Co., and the General Counsel of theNational Labor Relations Board participated and offeredevidence, it has been found that we violated the Act. Wehave been ordered to post this notice and we intend tocarry out the order of the Board and abide by thefollowing:WE WILL NOT cause or attempt to cause MidwestCabinet & Store Fixture Co., or any other employer, todiscriminate againstWilliam C. Burton and R. D.Waller in violation of Section 8(a)(3) of the Act.WE WILL make William C. Burton and R. D. Wallerwhole for any amount they lost when we refused tohave them continue as employees of Midwest Cabinet& Store Fixture Co., at the Crown Center project inJuly 1973.WE WILL further make William C. Burton and R. D.Wallerwhole by providing for them the rights,privileges, benefits, and seniority they would be entitledto if they had worked for Midwest Cabinet & StoreFixture Co.DatedByCONSTRUCTION ANDGENERAL LABORERS' LOCALUNION No. 264, AFFILIATEDWITH LABORERS'INTERNATIONAL UNION OFNORTH AMERICA,AFL-CIO(Labor Organization)(Representative)(Title)This is an official notice and must not be defaced byanyone.This noticemust remainposted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material.Any questions concerning this notice or compliance withitsprovisionsmay be directed to the Board's Office,616-Two Gateway Center, Fourth At State, Kansas City,Kansas 66101, Telephone 816-374-4518.